DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 03/05/21.  Examiner acknowledged that claims 1-13 are pending.
The information disclosure statement (IDS) submitted on 03/05/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2006/0220574).
Regarding Claim 1, Ogawa teaches an inspection method (Fig. 8) comprising: a power wave supplied from a source power supply (Fig. 1: 52) for generation of plasma in a plasma processing apparatus (Fig. 1), wherein the power wave is a radio frequency wave ([0047] “a lower radio frequency power supply 90) or a microwave, the plasma processing apparatus comprises a chamber (Fig. 1: 10) and a substrate support (Fig. 1: 14) configured to support a substrate (Fig. 1: W) in the chamber, and the substrate support comprises a lower electrode (Fig. 1: 16). 
Ogawa does not explicitly teach in Fig. 1 monitoring power of a reflected wave of a power wave; and obtaining a fluctuation amount of a measured value within a period after initiation of the supply of the power wave, wherein the fluctuation amount of the measured value is a fluctuation amount indicating a fluctuation in a peak- to-peak voltage at the lower electrode or a fluctuation amount indicating a fluctuation in impedance of a load including the lower electrode.  However, (Fig. 9: 114) teaches measuring P.sub.r and [0015] “variably controlling the impedance of the variable matching unit such that the measured value of the load impedance is matched to the registered reference impedance, thereby performing a plasma process on the substrate”; [0089] “main controller 100 monitors a proper timing when the matching is accomplished by using, e.g., a timer function, and inputs and stores in the memory a measured value of a reflected wave power P.sub.r obtained at the reflected wave measuring circuit 114…Subsequently, there are repeated a series of processes wherein the reference impedance Z.sub.S is sequentially shifted to preset positions and the measured value of the reflected wave power P.sub.r obtained at the reflected wave measuring circuit 114 is inputted under the shifted reference impedance Z.sub.S”; [0093] “main controller 100…registers a reference impedance at a time when the minimum P.sub.r value is obtained as a matching point Z.sub.MS corresponding to the actual process (step 13)”; [claim 8] “wherein at the first step, at every time when an operation is carried out to make the measured value of the load impedance coincide with the respective reference impedances” along with Fig. 10.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Ogawa in order to measure the reflected wave power and measure the impedance change since measured load impedance can be matched to the reference impedance for plasma processing of the substrate [0015] which improves plasma ignition without special processing conditions [0018].  Therefore, the subject matter claimed would have been obvious in view of Ogawa.

Regarding Claim 2, Ogawa teaches the inspection method of claim 1, wherein the period is a period after the power of the reflected wave has decreased to an allowable range ([0015] “a third step of registering a reference impedance at a time when the measured value of the reflected wave power becomes a minimum value or a value close to it”).

Regarding Claim 3, Ogawa teaches the inspection method of claim 1, further comprising determining whether the fluctuation amount of the measured value satisfies an allowable condition ([0015] “variably controlling the impedance of the variable matching unit such that the measured value of the load impedance is matched to the registered reference impedance, thereby performing a plasma process on the substrate”).

Regarding Claim 5, Ogawa teaches the inspection method of claim 1, wherein the fluctuation amount of the measured value (Fig. 7: position in between 0-1500) is a difference between a maximum value (Fig. 7: impedance position 1500) of the measured value and a minimum value (Fig. 7: impedance position 0) of the measured value within the period.

Regarding Claim 6, Ogawa teaches a plasma processing apparatus (Fig. 1) comprising: a chamber (Fig. 1: 10); a substrate support (Fig. 1: 14) comprising a lower electrode (Fig. 1: 16) and configured to support a substrate (Fig. 1: W) in the chamber; a source power supply (Fig. 1: 52) configured to supply a power wave for generation of plasma from gas (Fig. 1: through supply line 68) in the chamber, wherein the power wave is a radio frequency wave ([0040] “a upper radio frequency power supply 52) or a microwave; a matching unit (Fig. 1: 44) connected between the chamber and the source power supply; and a control unit (Fig. 3: 104).
Ogawa does not explicitly teach in Fig. 1 a measuring unit configured to measure power of a reflected wave of the power wave; wherein the control unit is configured to obtain a fluctuation amount of a measured value within a period after initiation of the supply of the power wave, and the fluctuation amount of the measured value is a fluctuation amount indicating a fluctuation in peak-to-peak voltage at the lower electrode or a fluctuation amount indicating a fluctuation in impedance of a load including the lower electrode.  However, (Fig. 9: 114) teaches measuring P.sub.r and [0015] “variably controlling the impedance of the variable matching unit such that the measured value of the load impedance is matched to the registered reference impedance, thereby performing a plasma process on the substrate”; [0089] “main controller 100 monitors a proper timing when the matching is accomplished by using, e.g., a timer function, and inputs and stores in the memory a measured value of a reflected wave power P.sub.r obtained at the reflected wave measuring circuit 114…Subsequently, there are repeated a series of processes wherein the reference impedance Z.sub.S is sequentially shifted to preset positions and the measured value of the reflected wave power P.sub.r obtained at the reflected wave measuring circuit 114 is inputted under the shifted reference impedance Z.sub.S”; [0093] “main controller 100…registers a reference impedance at a time when the minimum P.sub.r value is obtained as a matching point Z.sub.MS corresponding to the actual process (step 13)”; [claim 8] “wherein at the first step, at every time when an operation is carried out to make the measured value of the load impedance coincide with the respective reference impedances” along with Fig. 10.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Ogawa in order to measure the reflected wave power and measure the impedance change since measured load impedance can be matched to the reference impedance for plasma processing of the substrate [0015] which improves plasma ignition without special processing conditions [0018].  Therefore, the subject matter claimed would have been obvious in view of Ogawa.

Regarding Claim 7, Ogawa teaches the plasma processing apparatus of claim 6, wherein the control unit is configured to obtain the fluctuation amount of the measured value within the period after the power of the reflected wave has decreased to an allowable range ([0015] “a third step of registering a reference impedance at a time when the measured value of the reflected wave power becomes a minimum value or a value close to it”).

Regarding Claim 8, Ogawa teaches the plasma processing apparatus of claim 6, wherein the control unit is configured to determine whether the fluctuation amount of the measured value satisfies an allowable condition ([0015] “variably controlling the impedance of the variable matching unit such that the measured value of the load impedance is matched to the registered reference impedance, thereby performing a plasma process on the substrate”).

Regarding Claim 10, Ogawa teaches the plasma processing apparatus of claim 6, wherein the control unit is configured to obtain a difference (Fig. 7: position in between 0-1500) between a maximum value (Fig. 7: impedance position 1500) of the measured value and a minimum value (Fig. 7: impedance position 0) of the measured value within the period as the fluctuation amount of the measured value.

Regarding Claim 11, Ogawa teaches the plasma processing apparatus of claim 6, further comprising: a bias power supply (Fig. 1: 90) electrically connected to the lower electrode; a matching unit (Fig. 1: 88) connected between the lower electrode and the bias power supply; and a sensor ([0095] “an RF sensor (not shown) of the lower matching unit 88”) configured to measure the impedance, wherein the impedance is impedance of a load of the bias power supply ([0055] “an RF sensor…for functioning to measure a load impedance Z.sub.in containing the matching circuit 102” Note: it is obvious that this is the load of a power supply).

Regarding Claim 12, Ogawa teaches the plasma processing apparatus of claim 6, further comprising a sensor ([0095] “an RF sensor (not shown) of the lower matching unit 88”) configured to measure a voltage ([0056] “The RF sensor 106 includes a voltage sensor…for detecting a n RF voltage”) at the lower electrode, wherein the control unit is configured to acquire the peak-to-peak voltage (Fig. 7: Vpp) from the voltage measured by the sensor.

Regarding Claim 13, Ogawa teaches the plasma processing apparatus of claim 6, further comprising an upper electrode (Fig. 1: 34) provided above the lower electrode, wherein the source power supply (Fig. 1: 52) is electrically connected to the upper electrode.
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844